Matter of R.W. Burrows Grantor Family Trust. (Ji Ting Wang-Burrows) (2021 NY Slip Op 01594)





Matter of R.W. Burrows Grantor Family Trust. (Ji Ting Wang-Burrows)


2021 NY Slip Op 01594


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


223 CA 20-00517

[*1]IN THE MATTER OF R.W. BURROWS GRANTOR FAMILY TRUST. JI TING WANG-BURROWS AND EVAN DREYFUSS, PETITIONERS-RESPONDENTS; 	 MICHAEL LENGVARSKY AND MARCIA BURROWS, RESPONDENTS-APPELLANTS.


MCCARTER & ENGLISH, LLP, NEW YORK CITY (GERARD G. BREW OF COUNSEL), AND KERNAN AND KERNAN, P.C., UTICA, FOR RESPONDENTS-APPELLANTS.
MCCARTHY FINGAR LLP, WHITE PLAINS (ROBERT H. ROSH OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from an order of the Surrogate's Court, Herkimer County (John H. Crandall, S.), entered February 26, 2020. The order, among other things, denied respondents' motion for summary judgment dismissing the petition and granted petitioners' cross motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court